      Case 2:20-cv-00849-DMC Document 16 Filed 11/02/20 Page 1 of 2



 1   Robert C. Weems (SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3
     Ph: (415) 881-7653
 4   Fx: (866) 610-1430
     rcweems@weemslawoffices.com
 5
 6   Attorney for Plaintiff
 7
 8
 9
10
                              UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                   SACRAMENTO DIVISION
13
14
     DELORES DIANN WEBBER,                     Case No: 2:20-cv-00849-DMC
15
             Plaintiff,
16                                             STIPULATION AND ORDER FOR
     v.                                        EXTENSION OF TIME
17
     Commissioner of Social Security,          [Fed.R.Civ.P. 6]
18
             Defendant
19
20          WHEREAS, Plaintiff’s Counsel of Record, Robert C. Weems, requires an
21   extension of time to finalize plaintiff’s motion for summary judgment, having had an
22   unanticipated matters to which he had to personally attend due to covid-19 and other
23   issues interfering on completing work on the motion;
24          WHEREAS, Defendant’s Counsel of Record does not believe that a brief delay to
25   permit Mr. Weems to finalize Plaintiff’s motion will prejudice the Commissioner and this
26   is Mr. Weems first time requesting an extension; and,
27          WHEREAS, Mr. Weems anticipates he can finalize Plaintiff’s motion in not more
28   than twenty-eight (28) calendar days and is not requesting this extension for an improper
                                             1
     Stipulation and Order
      Case 2:20-cv-00849-DMC Document 16 Filed 11/02/20 Page 2 of 2



 1   purpose but to meet his professional obligations to this Court. See, FRCP 11; Unioil, Inc.
 2   v. E.F. Hutton & Co., 809 F.2d 548, 558 (9th Cir. 1986).
 3          NOW, WHEREFORE, the Parties agree good cause exists for and, subject to the
 4   Court’s approval, stipulate to a 28-day extension of time for Plaintiff to file her motion
 5   for summary judgment in this action. The revised due date for the filing of plaintiff’s
 6   motion for summary judgment is November 22, 2020.
 7   SO STIPULATED AND AGREED:
 8    For Plaintiff:                                    For Defendant:
 9    WEEMS LAW OFFICES                                 MCGREGOR W. SCOTT
                                                        United States Attorney
10                                                      DEBORAH LEE STACHEL
                                                        Regional Chief Counsel, Region IX
11                                                      Social Security Administration
                                                        ELLINOR RAVENEL CODOR
12                                                      Special Assistant United States
13                                                      Attorney

14    /s/Robert C. Weems                           By: /s/ Ellinor Ravenel. Codor
15    Robert C. Weems, Attorney for                        Ellinor Ravenel Codor
16    Plaintiff                                        Special Assistant United States
                                                       Attorney and Attorney for the
17
                                                       Defendant (per e-mail authorization)
18
19
      SO ORDERED:
20
21   Dated: October 30, 2020
22                                                    _________________________________
                                                      DENNIS M. COTA
23                                                    UNITED STATES MAGISTRATE
24                                                    JUDGE

25
26
27
28
                                               2
     Stipulation and Order
